DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/30/21, 8/5/22, and 8/29/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "feed device" and "extinguishing-agent-generating device" in claim 1 (claims 2-5 go on to recite sufficient structure for these devices, but claim 1 only defines these devices by what function each is configured to perform).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "sensor means" in claim 15 (since “sensor” is understood as having the structure of a temperature sensor, pressure sensor, etc. as known in the art, sufficiently modifying “means” in claim 15).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN-106823199-A, as cited in the 8/29/22 IDS, with citations below to a machine translation provided with the IDS) as evidenced by NPL article "Traction Battery Review" (Engineers Edge, <https://www.engineersedge.com/battery/traction_battery.htm>, 2006).
Regarding claim 1, Lu discloses a traction battery device for an at least partially electrically driven motor vehicle (battery box for new energy vehicle and extinguishing device for battery box, Lu abstract and [0004, 0008-0010]; “traction battery” is synonymous to electric/hybrid vehicle battery as evidenced by "Traction Battery Review" NPL), said traction battery device comprising:
at least one traction battery (Lu [0004] describes new energy vehicle battery box, and “Traction Battery Review” article paragraph 1 defines traction battery as synonymous to electric/hybrid vehicle battery) with at least one battery housing (battery box 1, Lu [0044] and figs 4-5)  for housing battery modules and/or battery cells (battery box accommodating one or more batteries in a battery pack, Lu [0004]) and 
at least one extinguishing apparatus (fire extinguishing device for battery box, Lu [0010]) for automatically carrying out an extinguishing process in an extinguishing situation (automatic fire extinguishing operation process when temperature alarm condition reached, Lu [0024-0025, 0031, 0036-0037]), wherein 
the at least one extinguishing apparatus is configured to introduce at least one extinguishing agent (foam fire extinguishing agent, Lu [0012]) into the battery housing via at least one feed device (pipeline directly passes extinguishing agent into battery box, Lu [0011, 0018-0019, 0064] and figs 4-5), wherein 
the extinguishing apparatus comprises at least one extinguishing-agent-generating device (mixing device, Lu [0010-0012, 0015]) which is configured to combine at least two spatially separate extinguishing agent components (gas, dry powder, and foam liquid are combined from gas cylinder 201/powder bottle 301/foam liquid bottles 401-402, Lu [0010, 0044] and fig 3) in a controlled fashion (diverting device, Lu [0015, 0059]; control system opens to channel to realize mixing of liquid/powder/gas, Lu [0029, 0083]) and to mix the extinguishing agent components together to form an extinguishing agent (gas/powder/liquid components mixed into agent, Lu [0010, 0049]) which can be introduced into the battery housing via the feed device (agent is passed directly into internal space of battery box via pipelines, Lu [0018-0019, 0049, 0064] and figs 4-5).

Regarding claim 2, Lu discloses the limitations of claim 1 above and further discloses the feed device comprises foam ducts and foam outlet units (pipeline includes extinguishing branch pipes and outlets, Lu [0018-0019]) via which the extinguishing agent, in the form of an extinguishing foam (foam agent,  Lu [0010-0011]), is introduced into the battery housing (outlets pass agent into battery box, Lu [0018-0019] and figs 4-5).

Regarding claim 3, Lu discloses the limitations of claim 1 above and further discloses the extinguishing-agent-generating device comprises at least one extinguishing tank (cavity of shunt device/flow dividing/diverting device 9 used to mix foam liquid and gas, Lu [0015-0016, 0058] and fig 3) with at least two extinguishing agent component spaces (shunt device connected to liquid and gas cylinders via nozzles, Lu [0035, 0058-0059] and fig 3) which are sealed with respect to one another and from an outside (foam liquid storage bottle 402 and gas cylinder 201 are separate containers sealed by valves as well as bottle/cylinder walls, Lu [0035, 0044] and fig 3).

Regarding claim 4, Lu discloses the limitations of claim 3 above and further discloses the extinguishing-agent-generating device comprises at least one controllable flow connection (spout/nozzle valves 901 of flow dividing/diversion device 9 with control device 801, Lu [0059]) between the extinguishing agent component spaces (diverting/shunt device used to mix foam liquid – i.e. from bottle 402 – and gas – i.e. from cylinder 201 – via nozzles 901, Lu [0058] and fig 3).

Regarding claim 5, Lu discloses the limitations of claim 3 above and further discloses the extinguishing-agent-generating device comprises at least one mixing space (cavity of shunt device/flow dividing/diverting device 9 used to mix foam liquid and gas, Lu [0015-0016, 0058] and fig 3) which is sealed with respect to the extinguishing agent component spaces and is controllable for the selective mixing of the extinguishing agent components (sealed from bottle 402 and cylinder 201 via spout/nozzle valves 901 of flow dividing/diversion device 9, which are paired with control device 801 for flow control, Lu [0058-0059]; control system opens channels to each compartment per Lu [0083]), wherein the mixing space has a flow connection to the feed device in order to discharge the extinguishing agent via the feed device (mixing device – i.e. device 9 per [0058] – communicates with internal space of battery box 1 through extinguishing pipeline to deliver extinguishing agent, Lu [0049-0050, 0060] ad figs 4-5), wherein the mixing space is configured to be selectively connected the extinguishing agent component spaces (via valves 901 with control device 801, Lu [0058-0059] and fig 3).

Regarding claim 6, Lu discloses the limitations of claim 5 above and further discloses the extinguishing agent component spaces are each configured to be connected fluidically to the mixing space by way of at least one controllable valve device (valves 901 with control device 801, Lu [0058-0059]), and wherein the fluidic connection between the extinguishing agent component spaces is made only via the mixing space (mixing space of device 9 connects bottle 402 and cylinder 201 – see annotation of Lu fig 3 below).

    PNG
    media_image1.png
    710
    771
    media_image1.png
    Greyscale


Regarding claim 7, Lu discloses the limitations of claim 5 above and further discloses the mixing space (mixing device – i.e. device 9 per Lu [0058]) comprises at least one pipe-like mixing section (Lu fig 3 shows tubular/pipe-like shape of device 9) for generating selective eddying in order to mix the extinguishing agent components (in-flow of gas and foam liquid from compartments 201/402 selectively via controllable valves 901 would generate selective eddying while mixing within device 9; see Lu fig 3 and [0049, 0058-0059, 0083]).

Regarding claim 13, Lu discloses the limitations of claim 1 and further discloses the feed device is integrated into at least one housing wall (extinguishing branch pipes arranged on wall of battery box 1, Lu [0064] and fig 5) and into a cover of the battery housing (extinguishing branch pipes arranged on a cover of battery box 1, Lu [0063] and fig 4), and wherein the feed device includes extinguishing agent ducts (branch pipes 1201 of pipeline 12, Lu [0163-0064] and figs 4-5) and extinguishing agent outlet units (outlet nozzles 1202-1204 of pipeline system 12, Lu [0163-0064] and figs 4-5) that are arranged in said feed device (pipeline system 12, Lu figs 4-5).

Regarding claim 14, Lu discloses the limitations of claim 1 and further discloses the feed device is configured to introduce in a selective fashion (introduced above selected temperature condition via the control system, Lu [0082-0085]) the extinguishing agent between the battery modules and/or battery cells (one or more batteries in battery box, Lu [0004]; foam liquid surrounds battery, Lu [0079]) within the battery housing (pipeline 12 extends into battery box 1, Lu [0010, 0060-0064]).

Regarding claim 15, Lu discloses the limitations of claim 1 and further discloses the extinguishing apparatus comprises at least one control device (control system 5, Lu [0044, 0082]) which is configured to monitor an operating state of the traction battery by way of at least one sensor means (temperature monitoring system 6 with temperature sensor which is thermocouple or thermal resistor, Lu [0044, 0070, 0081]), wherein the extinguishing apparatus is configured to combine the extinguishing agent components by way of the extinguishing-agent-generating device when a critical operating state is detected (when abnormal state of >80 deg. C is detected, control system opens channels to mix agent components and transport agent to battery box to extinguish fire; Lu [0082-0083]), and
wherein the extinguishing apparatus is configured to initiate at the same time an extinguishing process which runs automatically (automatic monitoring and extinguishing process, Lu [0073, 0085]) and during which the extinguishing agent components are mixed to form an extinguishing agent which is capable of extinguishing (control system opens channels to mix agent components, Lu [0083]), and
wherein feed device is configured to direct the extinguishing agent into the battery housing in order to fight the fire (control system opens channels to transport mixed extinguishing agent to battery box to extinguish fire, Lu [0083]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claims 7 and 5 above, and further in view of Enk (US 2012/0168184 A1).
Regarding claim 8, Lu discloses the limitations of claim 7 above and further discloses at least one controllable valve device (valves 901 with controllers 801, Lu [0058-0059]) for each of the extinguishing agent component spaces (901/801 along length of mixing/diverting device 9 connecting to channels from gas/foam liquid from compartments 201/402, Lu fig 3 and [0083]), but Lu fails to teach that at least one controllable valve device is arranged at each end of the mixing section. Instead, Lu fig 3 shows multiple control valves along the length of the mixing section.
However, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). Thus, a skilled artisan would have found it obvious to arrange the control valves (i.e. 901 with 801) at the ends of tubular mixing device 9 of Lu to be on each end thereof as needed to meet design requirements and still expect functionality in connecting to gas cylinder 201 and liquid foam storage bottle 402 (along with other compartments shown in Lu fig 3) at either end in order to achieve desired controlled mixing into extinguishing agent able to be passed into the battery box to extinguish fire.
Additionally, Enk, which is analogous in the art of multi-component fire suppression systems (Enk abstract and fig 1), teaches first and second component tanks 14 and 16 which are configured to each contain one part of a two-part fire suppressing foam that is to be distributed using the system of the present invention to suppress and extinguish fires (Enk [0073] and fig 1) and teaches mixing conduit 18 connected to component tank outflow pipes 38/46 via junction 52 (Enk [0041]). Enk Fig. 1 shows outflow regulators 40/48 connected to valves 42/50 (Enk [0039]) at either end of the outflow pipe structure, attached to the mixing conduit. Thus, an arrangement of at least one controllable valve device is at each end of the mixing section connected to each of the extinguishing agent component spaces is known in the art. Such teaching by Enk would further motivate a skilled artisan to rearrange the parts of Lu to still be able to achieve controllable flow of components into the mixing space.
Thus, claim 8 is obvious.

Regarding claim 11, Lu discloses the limitations of claim 5 above but fails to teach the extinguishing agent components are configured to be transferred into and mixed in the mixing space by way of excess pressure applied to the extinguishing agent component spaces, and wherein, the extinguishing agent is configured to be introduced into the battery housing via the feed device by way of the excess pressure.
Enk, which is analogous in the art of multi-component fire suppression systems (Enk abstract and fig 1), teaches extinguishing agent components (first and second component tanks 14 and 16 which are configured to each contain one part of a two-part fire suppressing foam, Enk [0073] and fig 1) are configured to be transferred into and mixed in a mixing space by way of excess pressure applied to the extinguishing agent component spaces (compressed gas tank 24 is in fluid communication with component tanks 14 and 16 through pressure conduit 34, Enk [0034]; component tanks 14 and 16 are internally pressurized by pressure source 12/pressure tank 24, Enk [0039]; first and second components are pressurized such that when they combine and flow through mixing conduit 18 they are mixed as a result of turbulent flow within the conduit, Enk [0041] – see also fig 1), and wherein, the extinguishing agent is configured to be introduced into the via a feed device (distribution conduit and nozzles, Enk [0042] and fig 1) by way of the excess pressure (outflow pressure regulators 40/48 are connected to component tanks 14/16 outflow conduits 38/46 and are driven by pressure tank 24, Enk [0039, 0047-0049]; mixed foam is propelled through distribution conduit and nozzles by way of being under pressure, Enk abstract and [0049]). Enk (abstract and fig 1) teaches that the use of pressurized propellant in conjunction with a controlled fire extinguishing system is desirable capable of causing the exit of the foam components from their respective tanks, through a mixing conduit and to spray at the desired target.
Lu only teaches that a fire extinguishing control system operates to open channels/conduits to allow for mixed foam fire extinguishing agent to be mixed and passed through a feed device to the battery box target, but is silent toward how such delivery and flow of the agent is driven. Lu fig 3 and [0044] do teach pressure gauge 10 being part of the system.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the extinguishing system of Lu to include a pressurized propellant as taught by Enk with the motivation of providing sufficient driving force to mix the agent components and propel such extinguishing agent through the feed system to the battery box as desired. 
Thus, the instant claim 11 is rendered obvious.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 5 above, and further in view of Bordakov et al. (WO 2007001212 A2, in English attached to the present Office action).
Regarding claim 9, Lu discloses the limitations of claim 5 above but fails to teach that the mixing space is arranged within the extinguishing tank. Instead, Lu teaches multiple tanks containing components of extinguishing agent and the pipe-like mixing space connected between tanks external to the tank bodies (see Lu fig 3).
Bordakov, which is analogous in the art of fire extinguishing mixing devices (Bordakov pg. 1 lines 4-5), teaches a mixer with a tank-shaped sealed casing (1, Bordakov abstract, fig 1, and pg. 10 ln. 11) having a pipe-shaped flow-through channel serving as a mixing chamber (6, Bordakov abstract, fig 1, and pg. 10 ln. 13) where the mixing space 6 is arranged within the tank 1. Bordakov page 4, lines 11-14 and 20-22, teaches that such an arrangement creates a compact and simple apparatus which achieves desirable component mixing to be used in fire-fighting, with the ability to achieve mixing in both horizontal and vertical positions. Similarly to Lu, Bordakov teaches the connection of extinguishing foam agent components via nozzles, valves, and pipelines to achieve generation of a fire-extinguishing mixture (Bordakov pg. 10, lines 9-23).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the tank of Lu with the internal mixing pipe/channel taught by Bordakov with the motivation of achieving the benefit of compact and simple design as well as the ability to mix in various orientations. 
Thus, the instant claim 9 is rendered obvious.

Regarding claim 10, Lu discloses the limitations of claim 5 above but fails to teach that the mixing space extends partially into one of the extinguishing agent components spaces.
Bordakov, which is analogous in the art of fire extinguishing mixing devices (Bordakov pg. 1 lines 4-5), teaches a mixer with a tank-shaped sealed casing (1, Bordakov abstract, fig 1, and pg. 10 ln. 11) having a pipe-shaped flow-through channel serving as a mixing chamber for mixing extinguishing agents (6, Bordakov abstract, fig 1, and pg. 10 ln. 13) where the mixing space 6 is extends into one of the extinguishing agent components spaces (foaming agent is filled into casing 1, Bordakov pg. 10 ln. 21; mixing chamber 6 extends through casing 1, Bordakov fig 1; mixing chamber 6 foaming agent inlet 5 connects to casing 1, Bordakov pg. 5 ln. 5-7 and fig 1). Bordakov page 4, lines 11-14 and 20-22, teaches that such an arrangement creates a compact and simple apparatus which achieves desirable component mixing to be used in fire-fighting, with the ability to achieve mixing in both horizontal and vertical positions. Similarly to Lu, Bordakov teaches the connection of extinguishing foam agent components via nozzles, valves, and pipelines to achieve generation of a fire-extinguishing mixture within the channel 6 (Bordakov pg. 10, lines 9-23).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the pipe-shaped mixing space of Lu to extend at least partially into one of the extinguishing agent components spaces as taught by Bordakov with the motivation of achieving beneficially compact and simple design as well as the ability to mix in various orientations. 
Thus, the instant claim 10 is rendered obvious.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Hiroshi (JP 2014144033 A, as cited in the IDS dated 08/05/2022, with an English translation attached thereto used for citations below).
Regarding claim 12, Lu discloses the limitations of claim 1 above but fails to teach the extinguishing-agent-generating device is attached to a housing wall and/or to a housing frame of the battery housing. Instead, Lu teaches the extinguishing device being external to the battery box (Lu figs 4-5).
Hiroshi, which is analogous in the art of battery fire-extinguishing devices (Hiroshi abstract), teaches an extinguishing-agent-generating device (extinguishing aerosol generated in fire extinguishing device, Hiroshi [0023-0026, 0030]) that is attached to a housing wall and/or to a housing frame of the battery housing (fire extinguishing device 16 attached to inside of storage container main body 11 of power storage device 10, Hiroshi figs. 9-10). Hiroshi [0018, 0093, 0098] teaches that the fire extinguishing device has the same footprint as a lithium-ion battery (Hiroshi figs 9-11) and is arranged inside the battery housing, and Hiroshi [0029-0030] teaches that such structural arrangement is beneficial to not occupy separate or differently shaped space within the housing. Hiroshi further teaches in [0019, 0112, 0118] and exemplary figs 12-13 that it is also possible to instead locate the extinguishing device 16 external and attached to the storage body/housing and still achieve functionality thereof.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to arrange the extinguishing-agent-generating device of Lu to be internally attached to the battery housing wall as taught by Hiroshi with the motivation of achieving saving space. 
Thus, the instant claim 12 is rendered obvious.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rose (US 4390069 A) teaches that it is conventional for a foam-type fire-fighting apparatus (abstract) to have two tanks 116/120 having components mixed in mixing chamber of, and pressurized by, foam pumping apparatus 122 to generate foam and deliver such through outlet nozzle 110 (Rose C4L60-67 and fig 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728